Citation Nr: 1524481	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for dermatitis.

5.  Entitlement to service connection for a sleep disorder. 

6.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral pain.

7.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral pain.

8.  Entitlement to an initial compensable disability rating for left foot callus and bunion.
REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted the Veteran's claims for bilateral patellofemoral pain, assigning an initial noncompensable disability rating for each knee, and for left foot callus and bunion, assigning an initial noncompensable disability rating.  In that decision the RO otherwise denied the Veteran's claims for service connection.  

In his May 2012 formal appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, he withdrew his hearing request in writing via a statement received by VA in August 2014, before the hearing was scheduled to occur.  

The Board notes that additional records of treatment at the VA Medical Centers in Tampa and Bay Pines, Florida, have been associated with the Veteran's claims file since the statement of the case (SOC) was issued in April 2012.  This evidence has not yet been considered by the agency of original jurisdiction (AOJ).  If an SOC is prepared before the receipt of additional evidence, an SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2014), unless the additional evidence is duplicative or not relevant to the issues on appeal.  38 C.F.R. § 19.37(a) (2014).  In this case, as pertains to the issues decided herein, the medical records do not contain any references to diagnoses or treatment for any disorders for which the Veteran is seeking service connection.  The records are thus not pertinent as to whether the Veteran is entitled to service connection for a right or left hand disorder, dermatitis, or right ear hearing loss.  Thus, there is no prejudice to the Veteran in the Board's rendering a decision on the issues decided herein.

The Board further notes that the Veteran's representative, the Florida Department of Veterans Affairs (FDVA), submitted a VA Form 646 (Statement of Accredited Representative in Appealed Case) in October 2012, in which it declined to make arguments on the Veteran's behalf in anticipation of his requested hearing before a Veterans Law Judge.  In the VA Form 646, the FDVA requested that the Board return the case to the FDVA for preparation of an additional VA Form 646 should the hearing not occur.  Under the provisions of the VA Adjudication Procedure Manual (M21-1MR), a VA Form 646 can be executed prior to certification of an appeal when, in pertinent part, a hearing was not conducted or when exceptional circumstances indicate that an opportunity should be extended to the representative to execute VA Form 646.  See M21-1MR, Part I, Chapter 5, Section F.  Here, however, despite the Veteran's withdrawal of his hearing request, the Board finds that the FDVA has had sufficient opportunity to submit a VA Form 646 on behalf of the Veteran.  Therefore, and given the fact that the RO is not required under the M21-1MR to solicit an additional statement from a representative on behalf of a Veteran's appeal, the Board finds additional action for the purpose of soliciting additional argument from the FDVA is not required.

The issues of entitlement to initial disability ratings in excess of 10 percent for patellofemoral pain of the right and left knees and of entitlement to an initial compensable disability rating for left foot callus and bunion are addressed in the Remand portion of the decision below and are remanded to the AOJ.



FINDINGS OF FACT

1.  The Veteran was found to have normal upper extremities bilaterally on examination for entry into military service; no right thumb disorder was noted. 

2. There is no clear and unmistakable evidence that a pre-existing right thumb disorder was not aggravated by military service.

3. The Veteran was found to have a callus of the right thumb while on active duty and is currently diagnosed with callus of the right thumb.

4.  The Veteran does not have a right hand disorder other than callus of the right thumb.

5.  The Veteran does not have a left hand disorder.

6.  The Veteran does not have dermatitis.

7. The Veteran does not have right ear hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The Veteran has callus of the right thumb that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

2.  The Veteran does not have a right hand disorder other than callus of the right thumb that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The Veteran does not have a left hand disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The Veteran does not have dermatitis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The Veteran does not have right ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  In this respect, through an August 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the August 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2009 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the August 2009 letter  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records of post-service treatment the Veteran has received from VA and private treatment providers have been associated with the claims file.  The Veteran also underwent VA examinations in October 2009; reports of these examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, as to the claims decided herein, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument in support of his claims.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Here, the Veteran contends that he has a right hand disorder, a left hand disorder, dermatitis, and right ear hearing loss that are related to his time on active duty.  Thus, the Veteran contends that service connection for a right hand disorder, a left hand disorder, dermatitis, and right ear hearing loss is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (holding that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Clear and unmistakable evidence is required to rebut a presumption of aggravation where the pre-service disability underwent an increase during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Relevant evidence consists of the Veteran's service treatment records, as well as records of treatment he has received from both private and VA treatment providers and VA examinations conducted in October 2009.  Review of his service treatment records reflects that, at his March 1986 entrance medical examination, the Veteran was found to have no abnormalities of the musculoskeletal system or upper extremities bilaterally; his skin was found to be normal, and he had hearing within normal limits bilaterally on audiological testing.  He was treated on multiple occasions for skin problems, which were diagnosed as dermatitis.  In addition, in July 1987, the Veteran had a suture removed from his right thumb.  At that time he reported that he had incurred a crush injury to the thumb two years earlier, prior to entering active duty, and that one suture had not been removed during the course of treatment.  He complained of pain and inflammation at the site of the retained suture and was diagnosed with a callus at that time.  He also received stitches in his right fourth finger in March 1993 following a cut.  At his February 2006 separation medical examination, the Veteran was again found to have no abnormalities of the musculoskeletal system or upper extremities bilaterally; his skin was found to be normal, and he had hearing within normal limits bilaterally on audiological testing.  The Veteran made no complaints of any hearing problems at any time during service, including at his February 2006 separation report of medical history; at that time, he also responded "No" when asked if he experienced swollen or painful joints, skin disease, impaired use of his hands, or any bone or joint deformity.

Post-service treatment records are similarly silent as to complaints of or treatment for problems with hearing.  The Veteran has also not been seen at any time since service for complaints of dermatitis or any other skin problems.  He was seen by a private physician in August 2009 for complaints of pain and swelling in his left hand.  Radiological study of the left hand was normal, and the physician was unable to elicit any pain or other symptomatology in the hand.  At that time, the Veteran was diagnosed only with "edema" of the left hand.  The Veteran has also submitted lay statements testifying that his hands ache and swell and have done so since service; he has also submitted multiple statements from friends and family members attesting to their knowledge of the Veteran's pain and swelling in his hands.

The Veteran was provided VA examination in October 2009.  At that time, he complained of pain and swelling in his hands, as well as a callus on his right thumb that developed following the in-service removal of the retained suture.  He also stated that he was not experiencing any problems at the site of the stitches he had in his fourth finger during service.  No orthopedic disorders were noted, although the examiner found the Veteran to have multiple calluses on the palmar areas bilaterally, as well as calluses of the right thumb with flaking skin.  No inflammation or tenderness was noted.  The examiner found the Veteran to have a "normal left hand" but diagnosed callus status post removal of retained sutures in the right thumb.  No other diagnoses of the hands were assigned.  The examiner found it less likely than not that the callus of the right thumb was related to service, as the Veteran stated that the injury that required the suturing occurred prior to service, although he did note that the callus was aggravated during service by the Veteran's work as a dishwasher.  The examiner also noted that the Veteran had a history of dermatitis in service but reported that his skin symptoms had "not re-occurred since he left active duty" and that he was "not claiming service connection for any skin condition."  No skin disorder was diagnosed.  The Veteran also underwent audiological examination in October 2009, at which time he was found to have normal hearing bilaterally for VA compensation purposes.  

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, the Board notes that no pre-service records document any complaints of or treatment for a right hand disability; similarly, no such disorder was noted at the time of the Veteran's entrance into active duty.  He is thus presumed to have been in sound condition when he entered service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To overcome the presumption, clear and unmistakable evidence must show that a disability both pre-existed service and was not aggravated thereby.

Service treatment records clearly demonstrate that the Veteran was diagnosed with a callus on his right thumb due to a retained suture while on active duty.  In this case, based on all the evidence now of record, the Board is not persuaded that there is clear and unmistakable evidence demonstrating both that the Veteran's right thumb disability existed prior to service and was not aggravated thereby.  Consequently, the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered service in March 1986.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As the Veteran is presumed to have been in sound condition at the time he entered service, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131.  Here, service treatment records reflect that during service, in July 1987, the Veteran was found to have a callus of the right thumb that was related to a retained suture of the right thumb that was removed at that time. The Board further notes that the October 2009 VA examiner diagnosed the Veteran with callus of the right thumb that was found to be etiologically linked to the retained suture that was removed during his period of active duty.

In cases such as this, as noted by VA General Counsel, when the presumption of soundness is not rebutted, the law dictates a paradoxical result-namely, that the disability began during service (even if evidence clearly and unmistakably shows that it pre-existed military service).  VAOPGCPREC 3-2003.  As noted above, the Veteran was treated during service for complaints of pain and callus of his right thumb.  Since service he has been assigned a diagnosis of callus of the right thumb by his October 2009 VA examiner.  The Veteran has further stated that he has had these problems since service, and medical evidence establishes that he carries a current diagnosis of callus of the right thumb.

Given that the Veteran is presumed to have been sound at entry onto active duty, the Board thus concludes that the Veteran currently suffers from callus of the right thumb that is related to his time on active duty.  With application of 38 U.S.C.A. § 1111, the Board finds that the Veteran's callus of the right thumb cannot be said, on the basis of clear and unmistakable evidence, to have been extant prior to service and not aggravated thereby.  The presumption of soundness is not overcome, and because the record reflects that the Veteran was treated in service for callus of the right thumb, that he is currently diagnosed with callus of the right thumb, that he contends that the callus he has now is the same as that shown in service, and as he is certainly competent to report his observation of having the same callus since service, his callus of the right thumb is attributed to his period of military service.  A grant of service connection for callus of the right thumb is therefore warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

Turning to the remaining claims of service connection, including the Veteran's claim of service connection for a right hand disorder other than a callus of the right thumb, the Board notes that the evidence establishes that the Veteran has not been diagnosed as having any chronic right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any diagnosed right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss.  In the absence of proof of a current chronic right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a currently diagnosed right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss, the Board must conclude the Veteran does not currently suffer from any such disabilities.  Without competent evidence of disability due to disease or injury, the Board must deny these claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has a right hand disorder other than callus of the right thumb, a left hand disorder, dermatitis, and right ear hearing loss that are related to service.  In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has a right hand disorder other than callus of the right thumb, a left hand disorder, dermatitis, or right ear hearing loss to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the etiology of his claimed disorders.  In contrast, the VA examiners, who are medical professionals, took into consideration all the relevant facts in providing their opinions, to include specifically the Veteran's contentions and descriptions of symptomatology.  Therefore, the Board gives greater probative weight to the VA examiners' opinions rather than to the Veteran's statements on the matter.  Further, the Veteran himself stated at the October 2009 VA examination that he had not experienced any skin symptomatology since his separation from service.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss.  In that connection, the Board concedes, as discussed above, that the Veteran was treated for dermatitis on multiple occasions in service.  However, the Board notes that at his February 2006 separation medical examination, the Veteran was found to have a normal musculoskeletal system and normal upper extremities bilaterally, as well as normal skin and no hearing loss for VA compensation purposes.  He was not treated at any time during service for complaints of problems with his hands, other than the callus of the right thumb for which service connection is granted herein, or for problems with hearing acuity.  In addition, although the Veteran's private physician has treated the Veteran for complaints of swelling and pain of the left hand, he has not assigned any diagnosis to the Veteran's complaints.  The Board further acknowledges the Veteran's complaints of ongoing pain and swelling in his hands but notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there has simply been no diagnosis of any right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss at any point during the appeal period.  

The Board further finds compelling the conclusions of the October 2009 VA examiners, who considered the Veteran's service treatment records as well as his current complaints, conducted thorough physical and audiological evaluations of the Veteran, and came to the conclusion that the Veteran does not in fact experience any chronic right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss.  Thus, during the course of the claim, the Board finds that the evidence supports a finding that the Veteran has not been diagnosed with any chronic right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing an orthopedic or audiological disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the October 2009 VA examiners considered the Veteran's contentions regarding his symptomatology and nevertheless found him not to experience any current right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss.  The Board accepts the opinions of the VA examiners that the Veteran does not experience a current right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss as being the most probative medical evidence on the subject, as the opinions are based on thorough review of all historical records and thorough examination, and the reports contain detailed rationales for the examiners' conclusions.  

As discussed, the October 2009 examination report is negative for objective findings of any right hand disorder other than callus of the right thumb.  The report is also negative for objective findings of any left hand disorder, dermatitis, or right ear hearing loss for VA compensation purposes.  The Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiners, who are medical professionals and who considered the Veteran's contentions in the context of their opinions.  Absent a showing of a diagnosed right hand disorder other than callus of the right thumb, left hand disorder, dermatitis, or right ear hearing loss, service connection for a right hand disorder other than callus of the right thumb, a left hand disorder, dermatitis, or right ear hearing loss cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for a right hand disorder other than callus of the right thumb, a left hand disorder, dermatitis, and right ear hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to callus of the right thumb is granted.

Entitlement to service connection for a right hand disorder other than callus of the right thumb is denied.

Entitlement to service connection for a left hand disorder is denied.

Entitlement to service connection for dermatitis is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for increase, as well as his claim for service connection for a sleep disorder. 

Regarding the Veteran's claim for service connection for a sleep disorder, the Board acknowledges that the Veteran contends that he has a sleep disorder that he believes is related to service.  Regarding diagnosis of the claimed sleep disorder, service treatment records are silent as to any complaints of or treatment for problems sleeping during service.  At his February 2006 separation report of medical history, the Veteran specifically responded "No" when asked if he experienced trouble sleeping.  Post-service private treatment records reflect that the Veteran was seen in August 2009 with complaints of insomnia and again in October 2010 for complaints of difficulty falling asleep, as well as snoring and restless sleep.  At that time, he reported that he had had an irregular sleep cycle for his entire period of service and complained of ongoing insomnia.  The private physician diagnosed the Veteran with insomnia with sleep apnea and stated that his "clinical symptoms are highly suggestive of obstructive sleep apnea, in addition underlying sleep onset and maintenance insomnia.  This is precipitated and worsened by [his] long history of working in Navy with an irregular sleep cycle."  The next month, the Veteran underwent a sleep study, which showed primary insomnia but no significant sleep apnea.  As a result of the sleep study, the Veteran was diagnosed with sleep maintenance insomnia.  Although no sleep apnea was diagnosed, the recommendation was made that the Veteran should undergo further sleep study with a CPAP machine to establish "optimal selection of CPAP pressure that will eliminate apnea, hypopnea and oxygen desaturation"-symptoms commonly associated with a diagnosis of sleep apnea.  

The Veteran was seen in the VA sleep clinic in January 2014; at that time, he reported insomnia and claustrophobia, as well as snoring and fatigue.  He complained that he had experienced difficulty falling asleep and staying asleep since his time in the Navy.  His wife also reported that he would "choke" occasionally while sleeping.  The physician diagnosed the Veteran with insomnia that she stated was "psychophysiological secondary to claustrophobia, anxiety" and stated that the Veteran has a "low probability" for sleep apnea, finding specifically that the Veteran's "insomnia is not likely from obstructive sleep apnea."  She recommended that the Veteran begin by seeking treatment for insomnia and anxiety but stated that he should repeat the sleep study to evaluate for sleep apnea if his symptoms of snoring and fatigue did not improve.

The Veteran underwent VA psychiatric examination in October 2009.  At that time, he complained of sleep impairment in the form of claustrophobic dreams that woke him from sleep two to three times per month.  He was diagnosed at that time with panic disorder related to service, but no specific discussion of sleep problems was provided in the context of the diagnosis.  The Veteran again underwent VA examination in February 2014; at that time, the diagnosis of panic disorder was confirmed.  The examiner noted that the Veteran experienced "chronic sleep impairment" and described his symptoms of "significant difficulty falling asleep" multiple times per week.  The examiner found the Veteran to display "mild sleep disturbance" as a symptom associated with anxiety disorder and further stated that the Veteran experienced a "sleep disorder"; however, she did not clarify whether the sleep problems were a separate disorder or merely symptoms of his service-connected panic disorder.  

The Veteran has also submitted statements from himself as well as friends and family members, each of whom testifies to the Veteran's snoring and trouble sleeping.  

The Board notes that the Veteran has contended, both to VA and to treatment providers, that he first experienced problems with sleep in service, which problems have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he has suffered problems sleeping during service that have continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the etiology or onset of a disability such as sleep apnea that requires specialized testing to diagnose.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Although the October 2009 and February 2014 VA examiners both acknowledged the Veteran's sleep difficulties, the Board finds that the examiners failed to sufficiently clarify whether the entirety of the Veteran's sleep symptoms are attributable entirely to his service-connected panic disorder, particularly in light of the private physician's findings at the November 2010 sleep study.  The Board thus finds that the October 2009 and February 2014 VA examinations are insufficient.  Thus, the case must be remanded so that another examination and nexus opinion can be obtained.  Specifically, on remand the Veteran must be provided additional VA examination.  The examiner must clarify whether the Veteran's sleep symptoms are entirely attributable to his service-connected panic disorder and, if not, must provide a diagnosis for each separate sleep disorder experienced by the Veteran.  For each such disorder, the examiner must opine as to whether the disorder began in or is otherwise etiologically related to the Veteran's time in service.

Regarding the Veteran's claims for increase, the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2014), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.  Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

Here, however, after the issuance of the SOC in April 2012, in which it addressed all the issues on appeal, the RO obtained evidence pertinent to the Veteran's claims for increase, in the form of treatment records associated with the Veteran's ongoing treatment at the VA Medical Centers in Tampa and Bay Pines, Florida.  However, the RO did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these questions has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

1. The Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  

VA examination is necessary to determine the nature and etiology of any current sleep disorder shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for any sleep disorder or disorders, including in particular both insomnia and sleep apnea, found to be present.  For each such disorder, the examiner must render an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder either began during service or within one year of the Veteran's separation from active duty or is otherwise directly related to military service.  The examiner must specifically outline the medical reasons to accept or reject the Veteran's assertions that he has experienced such problems continuously since military service.  In particular, the examiner must clarify whether the Veteran's reported symptoms of insomnia, snoring, and fatigue are entirely attributable to his service-connected panic disorder, particularly in light of the November 2010 private sleep study.  If not, the examiner must diagnose the disorder responsible for the additional symptoms and must opine whether that disorder is etiologically linked to the Veteran's service. 

The examiner must review the Veteran's claims file, to include a copy of this remand.  A well-reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

2.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues remaining on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the SOC, which was issued in April 2012.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


